Citation Nr: 1733551	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-35 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased compensable rating for bilateral hearing loss.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from December 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California. 

The Veteran testified at a Board hearing in March 2017 before the undersigned.  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (formerly Virtual VA) electronic claims files.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

VA examinations requested on July 25, 2011 and March 12, 2015 were cancelled because of the Veteran's failure to report.  The RO was informed by the Veteran or his representative that the Veteran was out of town and unable to attend his July 2011 appointment.  At the Board hearing on March 9, 2017, the Veteran's representative brought to the Board's attention that the Veteran was unable to report for his March 2015 appointment because he had competing treatment issues for prostate and melanoma conditions.  The Board finds that the Veteran has sufficiently provided good cause for the failure to report to the scheduled examinations.  38 C.F.R. § 3.655 (a).  

The Veteran testified at the March 9, 2017 Board hearing that his hearing has become worse since his last VA examination, providing very specific and helpful details and examples of the nature of his worsening condition.  Additionally, the Veteran's representative has raised in his April 2015 Statement of Accredited Representative (VA 646) that much time has passed since the Veteran's last audiological examination.  The Board agrees.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran or his representative for information pertaining to the Veteran's treatment for bilateral hearing loss disability at any VA medical facilities since the latest submission of VA treatment records to the claims file.  Additionally, ask the Veteran for information pertaining to any private treatment for bilateral hearing loss.  Obtain the medical records pertaining to the above treatments not yet associated with the claims file.  Associate those treatment records with the claims file.  

Document all requests and responses concerning the obtaining of any records in the claims file and notify the Veteran appropriately.

2.  After all additional records pertaining to the Veteran's bilateral hearing loss have been obtained and associated with the claims file, (but whether records are obtained or not) schedule the Veteran for a VA audiometric examination.  The electronic claims folders should be available to the examiner in conjunction with the examination.  All indicated tests should be accomplished and all findings reported in detail.  Any appropriate Disability Benefits Questionnaire (DBQ) should be completed.  

3.  After completing the above development and any other indicated development, readjudicate the claim.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




